Citation Nr: 1028935	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia
 
 
THE ISSUES
 
1.  Entitlement to service connection for penile deformity 
secondary to scars and circumcision.
 
2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin rash.
 
3.  Entitlement to a rating higher than 10 percent for left knee 
chondromalacia of the patella.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
INTRODUCTION
 
The Veteran served on active duty from January 1978 to January 
1981.
 
This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Huntington, West 
Virginia.  The rating decision notes the RO adjudicated the skin 
rash claim on the merits, however, the Board has styled the issue 
as shown on the cover sheet.
 
A December 2008 letter informed the Veteran of a scheduled Board 
hearing.  There is no indication in the claims file that he did 
not receive the letter, or evidence the U.S. Postal Service 
returned it to VA as undeliverable.  The Veteran failed to appear 
for his scheduled hearing, and the claims file contains no 
evidence that he requested the hearing be rescheduled.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2009).
 
The issue of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for a 
skin rash is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  There is no evidence of erectile dysfunction or other active 
penile symptomatology. 
 
2.  Left knee chondromalacia of the patella is not manifested by 
a limitation of flexion to 60 degrees or less, by a limitation of 
extension to 5 degrees or more, or by any recurrent subluxation 
or instability.  The disorder is also not manifested by malunion 
of the tibia and fibula with moderate knee or ankle disability.


CONCLUSIONS OF LAW
 
1.  A penile disorder was not incurred or aggravated in-service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2009).
 
2.  The requirements for an evaluation higher than 10 percent for 
left knee chondromalacia of the patella are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5260, 5261, 5262 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in October 2004 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  A March 2006 letter informed the Veteran how disability 
ratings and effective dates are assigned.  Following issuance of 
the March 2006 letter, the claims were reviewed on a de novo 
basis, as shown in the statement of the case.  Thus, any timing-
of-notice error was cured and rendered harmless.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).
 
The Board further finds the initial omission did not frustrate 
the statutory purposes of content-compliant notice, as the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his claims at all stages of the process.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  As a result, 
the Board finds any initial content error was not prejudicial and 
was rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 
129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).
 
VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  Evidence in the claims file that the 
Veteran is in receipt of disability benefits administered by the 
Social Security Administration, but the award of those benefits 
was based on an acquired mental disorder not associated with the 
Veteran's active service.  As a result, the Board finds no 
failure to assist the Veteran, as those records are not germane 
to the benefits sought in this appeal.  See Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010).  While the Veteran may not have 
received full notice prior to the initial decision, as found 
above, after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims via 
the presentation of pertinent evidence and testimony. In sum, 
there is no evidence of any VA error in notifying or assisting 
the Veteran that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of the 
appeal.  Id.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service Connection
 
Governing Law and Regulation
 
Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).
 
Analysis
 
The Veteran asserted in his September 2004 claim that his in-
service circumcision left residual scars and a deformity.  The 
service treatment records note his circumcision.  They do not, 
however, note any post-operative residual disability.  The 
November 1980 Report Of Medical Examination For Separation notes 
the genitourinary system was assessed as normal.  A January 2004 
note in the VA medical records note the Veteran was concerned 
because his penis is discolored brown, and he was concerned 
because of a pathology report.  He denied any difficulty with 
obtaining or maintaining an erection, or other functional 
impairment, but noted the discoloration was an embarrassment for 
him.  Examination revealed the Veteran's penis as a normal 
circumcised penis with a brown discoloration to the dorsal 
aspect.  There was no redness, swelling, or keloids noted.
 
While the Veteran was circumcised during his active service, 
service connection is warranted only for chronic disabling 
residuals of an in-service disease, injury, or medical 
procedure.  The examination noted above revealed no clinical 
evidence of a disabling disorder or residual, such as a 
symptomatic scar.  The area of discoloration noted is not on an 
exposed area.  There is no evidence that the discoloration 
interferes in any way with the appellant's earning capacity.  
Thus, the preponderance of the evidence shows there is no 
pathology for which service connection to attach.  38 C.F.R. 
§ 3.303.  The benefit sought on appeal is denied.
 
Increased Rating Claim
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.
 
Analysis
 
Historically, an April 2003 rating decision granted entitlement 
to service connection for left knee chondromalacia of the 
patella.  VA received the Veteran's current claim in September 
2004.  A July 2005 rating decision continued the noncompensable 
rating, and the Veteran appealed.  A decision review officer in a 
May 2006 rating decision, granted a 10 percent rating effective 
retroactively to September 2004, the date of his claim.  See 
38 C.F.R. § 3.400(o).
 
The applicable rating criteria provide that govern limitation of 
motion, provide that limitation of flexion of the leg to 60 
degrees warrants a noncompensable evaluation.  Limitation of 
flexion of the leg to 45 degrees warrants a 10 percent rating.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.   38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.
 
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate knee 
or ankle disability, 20 percent; and, with slight knee or ankle 
disability, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5262.
 
A February 2005 VA examination report notes the Veteran's report 
that he injured his left ankle while serving in Germany when he 
stepped in a hole.  He reported undergoing two left knee 
arthroscopic procedures in the 1990s, and that he still had 
discomfort in the knee.  The Veteran also noted he sought the 
records of those procedures from the private physician who 
performed them but was told they no longer were available due to 
the passage of time.  He reported that he is a farmer and, on a 
scale of 1 to 10, his average left knee pain was 4/10.  If he 
twisted it wrong or on prolonged walking, it might go to 10/10 
after 10 minutes of walking, and it might the next day before 
pain eased to 3/10.  The examiner noted that February 2004 x-rays 
noted some degenerative changes in the left knee, but there was 
no gross abnormality.  

Physical examination of the left knee revealed tenderness and 
crepitus on manipulation of the patella, positive pinch with 
pain, but no effusion.  The medial collateral and lateral 
collateral ligaments were intact, as were the anterior and 
posterior cruciate ligaments.  The range of left knee motion was 
from 0 to 135 degrees, with some crepitus on range of motion.
 
The objective findings on clinical examination show the Veteran's 
left knee manifested at a noncompensable rate if rated solely on 
the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The examiner, however, noted 
tenderness and crepitus on manipulation of the patella, as well 
as the positive pinch.  Thus, the Veteran's left knee more nearly 
approximated the assigned 10 percent evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45.  A higher rating was not met or approximated, as 
the examiner did not note any compensable loss of motion due to 
pain, fatigue, or weakness.  Id.  Neither was there any evidence 
of recurrent subluxation or instability, as the collateral 
ligaments were intact.  As a result, there is no factual basis 
for a separate rating on the basis of instability.
 
An August 2005 VA outpatient entry notes the Veteran presented 
with complaints that he irritated his left knee while operating a 
weed trimmer.  Examination revealed a painful patella on 
manipulation but no laxity of the ligaments, no loss of muscle 
mass, and no catching or locking.  Left knee motion was from 0 to 
120 degrees without pain.  A July 2005 MRI examination was 
interpreted as having shown a posterior tear of the medial and 
lateral meniscus.  He was again placed on a home exercise 
program.  The Board finds the August 2005 findings to show that 
left knee chondromalacia of the patella continued to most nearly 
approximate a 10 percent rating.  38 C.F.R. § 4.7.
 
The April 2003 rating decision assigned the Veteran's initial 
rating under Diagnostic Code 5010-5262.  A hyphenated code is 
used when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation.  See 38 C.F.R. § 4.27.  Diagnostic Code 5010 rates 
arthritis due to trauma.  As noted earlier, Diagnostic Code 5262 
rates impairment of the tibia and fibula.  The RO apparently 
included Diagnostic Code 5262 on the basis of a 2003 x-ray report 
that noted a small bone fragment at the distal end of the fibula, 
which might have represented calcification  of the ligament, or 
possibly a small nonunion of a bone fragment that was injured in 
the initial injury.  The March 2003 examination report notes, 
however, that the examiner did not diagnose either non or 
malunion of the tibia and fibula.  Further, the examiner at the 
2005 examination did not note non- or malunion pathology on the 
2005 x-rays.
 
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board finds no 
clear medical evidence of a malunion of the tibia and fibula.  
Rather, the evidence of record shows Diagnostic Code 5010-5260 
would be more appropriate.
 
In any event, the February 2005 examination report noted a slight 
limitation of left ankle motion on dorsiflexion and plantar 
flexion.  There was no instability.  The diagnosis was bilateral 
ankle pain.  Thus, findings on objective clinical examination 
show the left ankle or knee did not more nearly approximate 
moderate disability.  As a result, there is no factual basis for 
an increased rating under Diagnostic Code 5262.  38 C.F.R. 
§ 4.7.  This was confirmed by the 2006 examination.  

A October 2006 joints examination report notes the Veteran denied 
the use of any assistive device for ambulation, but he sometimes 
needed someone to help him finish work around the farm when his 
lower extremities are symptomatic.  He no longer hunted or fished 
because those activities involved long walking,  Examination of 
the left ankle revealed no joint effusion, tenderness, or 
tenderness to palpation.  There were no signs of unusual shoe 
wear patterns, and joint lines were intact.  The examiner noted 
no objective evidence of pain, spasm, or weakness.  He also noted 
2005 x-rays showed minimal degenerative changes but an otherwise 
normal left ankle.  The diagnosis was chronic left ankle sprain.
 
The preponderance of the evidence shows the Veteran's post-
operative residuals of left knee patella chondromalacia more 
nearly approximate the assigned 10 percent rating.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260.  The 
evidence of record does not provide a factual basis for a higher 
rating at any time during this rating period.  The benefit sought 
on appeal is denied.
 
The Board has considered the propriety of a referral for 
consideration of a higher rating on an extraschedular basis.  In 
exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the applicable criteria, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.
 
The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Further, where the RO has considered the issue of an 
extraschedular rating and determined it inapplicable, the Board 
is not specifically precluded from affirming a RO conclusion that 
a claim does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 
Vet. App. at 339.
 
Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).
 
The rating criteria considered in this case reasonably describe 
the Veteran's disability level and symptomatology.  His 
disability picture is contemplated by the rating schedule, as the 
very symptoms manifested by his left knee disorder and discussed 
above are included in the schedular rating criteria.  The fact 
that his symptomatology does not meet or approximate the rating 
criteria for a higher rating does not make his disability picture 
exceptional.  As a result, the Board finds that the criteria for 
submission for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to service connection for a penile deformity 
secondary to scars and circumcision is denied.
 
Entitlement to a rating higher than 10 percent for left knee 
chondromalacia of the patella is denied.
 
 
REMAND
 
The RO adjudicated the Veteran's skin rash claim as an original 
claim.  Notably, however, an August 1981 rating decision denied 
service connection for a skin rash finding no evidence of a 
chronic skin disorder associated with in-service transient 
episodes.   In the absence of an appeal that decision is final.  
38 U.S.C.A. § 7105.
 
There is no jurisdiction for VA to revisit that claim absent the 
submission of new and material evidence,  id. , or a claim of 
clear and unmistakable error, 38 C.F.R. § 3.105(e).  None of the 
VCAA notice or Duty to Assist letters the RO provided the Veteran 
notice of the prior final August 1981 rating decision.  
Consequently, the Veteran has not been informed of why his prior 
claim was denied and what is needed to reopen it.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to why his skin rash claim was 
denied in 1981 and the type evidence needed 
to reopen it
 
2.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
action, as well as any other development that 
may be in order, has been conducted and 
completed in full.
 
3.  Then readjudicate whether new and material 
evidence has been submitted to reopen a claim 
of entitlement to service connection for a skin 
rash.  If any benefit sought on appeal is not 
granted send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.
 
The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him/her if further action is required 
on his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


